Citation Nr: 0939428	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  06-27 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial disability rating in excess of 
30 percent for depressive disorder.  


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1994 to 
November 1998 and from April 1999 to November 2001.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, that granted service connection and assigned a 
30 percent disability rating for depressive disorder, 
effective from September 16, 2004.  

In July 2009, the Veteran testified at a personal hearing 
over which the undersigned Veterans Law Judge presided at the 
RO, a transcript of which has been associated with the claims 
folder. 


FINDINGS OF FACT

1.  In the period before he filed his claim, the Veteran had 
8 jobs in four years; the Veteran has been employed full-time 
since 2004; as a result of his depressive disorder, he 
reportedly often misses days of work, goes in late, or leaves 
early. 

2.  The Veteran is close to his wife and children, but since 
military service, he has become estranged from his parents, 
sisters, and brother; he has no friends; he performs his work 
duties without much interaction with others.  

3.  The Veteran's depressive disorder manifests in: suicidal 
ideation a few times per month; near-continuous depression 
affecting the ability to function independently, 
appropriately and effectively; and the inability to establish 
and maintain effective relationships.  The areas of judgment, 
family relationships, work, and mood are impaired.  

4.  The Veteran's depressive disorder does not manifest in 
obsessive rituals, spatial disorientation, impaired speech, 
neglect of personal appearance or hygiene, or impairment in 
thinking or school.    

5.  In the last four years, various examiners have assigned 
the Veteran Global Assessment Functioning scores between 45 
and 54, with a mean score of 50.  



CONCLUSION OF LAW

The criteria for an initial disability rating of 70 percent, 
and no higher, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2., 4.3, and 4.130 and 
Diagnostic Code 9343 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service treatment records.  See generally, 
38 C.F.R. §§ 4.1, 4.2.  But where, as here, entitlement to 
compensation has been established, but a higher initial 
disability rating is at issue, the extent of impairment 
throughout the entire period, beginning with the filing of 
the claim, must be considered and a determination must be 
made regarding whether "staged" ratings are warranted.  See 
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999) (when a 
disability rating is initially assigned, separate ratings 
should be considered for separate periods of time, known as 
staged ratings).  Moreover, staged ratings are appropriate in 
any increased-rating claim in which distinct time periods 
with different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  As discussed below, a 
rating higher than the 30 percent rating assigned by the RO 
is warranted for the entire rating period.  Staged ratings 
are not appropriate because the Veteran's condition remained 
at a 70 percent level during the entire rating period.  

Diagnostic Code 9434 provides that criteria in the General 
Rating Formula for Mental Disorders should be used for 
evaluating a depressive disorder disability.  38 C.F.R. 
§ 4.130.  That formula provides for three ratings higher than 
the 30 percent rating assigned by RO:  a 100 percent rating, 
a 70 percent rating, and a 50 percent rating.  Since the 
Board finds that a 70 percent rating is warranted on this 
record, only the 100 percent and 70 percent criteria will be 
addressed here.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communications;  persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.   38 C.F.R. § 4.130 (General Rating Formula for 
Mental Disorders).  Whatever the extent of the Veteran's 
social impairment, a 100 percent rating is not warranted on 
this record because both total occupational and total social 
impairment is required for that rating.  This Veteran has 
worked full-time for several years and has good relationships 
with some members of his family.  February 2006 VA Mental 
Hygiene Psychiatry Initial Evaluation (reports his marriage 
is great and he gets along with his kids).  In any event, the 
Veteran's symptoms do not meet the level of severity 
described in the 100 percent disability rating criteria.  At 
most, he reportedly sometimes believes for 5 seconds to one 
minute that shadows are people, but he does not have 
persistent delusions or hallucinations.  August 2005 Sass 
Psychological Evaluation (when asked about visual 
hallucinations, he described how shadows look like people);  
February 2006 VA Mental Hygiene Psychiatry Initial Evaluation 
(for 5 seconds (and sometimes for one minute), he sees 
shadows that he at first thinks are people).  He does not 
have any of the other symptoms at all.  A 100 percent 
disability rating is therefore not warranted on this record. 

The Veteran's disability does, however, manifest in symptoms 
that meet the criteria for a 70 percent rating.  That rating 
is assigned when there is occupational and social impairment, 
with deficiencies in most areas, such as judgment, thinking, 
school, family, work, and mood, due to such symptoms as:  
(1) obsessive rituals which interfere with routine 
activities; (2) spatial disorientation; (3) speech 
intermittently illogical, obscure, or irrelevant; (4) neglect 
of personal appearance or hygiene; (5) suicidal ideation; 
(6) near-continuous panic or depression affecting the ability  
to function independently, appropriately, or effectively; 
(7) inability to establish and maintain effective 
relationships; (8) impaired impulse control (such as 
unprovoked irritability with periods of violence); 
(9) difficulty in adapting to stressful circumstances 
(including work or a worklike setting).   38 C.F.R. § 4.130 
(General Rating Formula for Mental Disorders) (symptoms re-
ordered and numbered to facilitate application to this 
Veteran's disability).  

The Veteran does not manifest the first four symptoms at all.  
There is no medical or lay evidence about any obsessive 
rituals in the record.  All examiners have determined that he 
was oriented as to person, place, and time.  His speech has 
consistently been found to be clear and coherent, with no 
anomalies, regular in rate, rhythm, tone, and volume.  
August 2005 Sass Psychological Evaluation; February 2006 VA 
Mental Hygiene Psychiatry Initial Evaluation.  Although one 
examiner noted that he was unshaven at an evaluation, there 
are no negative comments about his hygiene, either in the 
psychiatric treatment records or in other medical treatment 
records.  August 2005 Sass Psychological Evaluation (hygiene 
good); February 2006 VA Mental Hygiene Psychiatry Initial 
Evaluation (unshaven, casually dressed).  

The next three symptoms are clearly manifested by the 
Veteran's depressive disorder disability.  The Veteran 
reports that he has thoughts about suicide once or twice per 
month.  And while he reports anxiety attacks only 2 to 3 
times per week, his depression is near-continuous and it does 
affect his ability to motivate himself to go to work, to 
interact with others, and to perform household chores.  And 
while no evidence concerning the ability to make 
relationships appears in the record (because it appears that 
the Veteran avoids making new relationships), the Veteran and 
his wife have presented testimony that he has driven away his 
friends and is now estranged from some family members with 
whom he was close in the past.  That demonstrates his 
inability to maintain relationships.    

With respect to the other symptoms, there is some evidence of 
similar symptoms but not to the degree described in the 70 
percent criteria.  For example, the Veteran at times has 
impaired impulse control, getting frustrated easily over 
little things, shouting, and even sometimes, throwing 
something (such as a hammer).  He reported that when he felt 
a co-worker had lied about something, he threatened the co-
worker.  October 2007 Compensation and Pension (C&P) Mental 
Disorders Examination.  But there is nothing in the record to 
indicate that he ever has periods of violence.  Certainly, 
there is no evidence of actual violence against any people.  
As for adapting to stressful circumstances, there are no 
findings by examiners on that issue.  To be sure, the Veteran 
had difficulty holding a job during the period from 
November 2001 until January 2004.  But he has worked steadily 
at the same job during the entire rating period at issue in 
this appeal.  The Veteran has reported that he does not like 
to interact with people at work so there is an implication 
that he would have difficulty when required to interact with 
others at work.  On the other hand, in the only evidence 
explicitly relating to new circumstances, the Veteran 
testified that when there is something different to do at 
work and he gets stuck on it, he calls over a supervisor who 
helps him work through it.  That evidence indicates that he 
is able to adapt to some stressful circumstances.  

The fact that more symptoms listed in the criteria are not 
manifested by the Veteran's depressive disorder than are 
manifested on this record is not determinative here.  The 
symptoms provide examples of impairment in various aspects of 
the life of a person with an acquired psychiatric disorder.  
The general standard for a 70 percent rating is occupational 
and social impairment, with deficiencies in most areas, such 
as school, thinking, judgment, family, work, and mood.  
38 C.F.R. § 4.130 (General Rating Formula for Mental 
Disorders) (symptoms re-ordered and numbered to facilitate 
application to this Veteran's disability).  Here, there is 
occupational impairment and social impairment, as well as 
impairment in most areas listed in the rating criteria.  Of 
course, since the Veteran does not attend school, there is no 
evidence of school impairment on the record.  And the 
Veteran's thinking was generally determined to be logical and 
goal-driven.  February 2006 VA Mental Hygiene Psychiatry 
Initial Evaluation;  see also October 2007 C&P Mental 
Disorders Examination (thoughts coherent and goal-driven); 
but see August 2005 Sass Psychological Evaluation (thought 
processes focused on task at hand, except for periodic 
blocking).  

But the examiners have described the Veteran's judgment as 
either fair or impaired.  August 2005 Sass Psychological 
Evaluation (judgment fair); February 2006 VA Mental Hygiene 
Psychiatry Initial Evaluation (judgment fair); May 2005 C&P 
Mental Disorders Examination (insight and judgment impaired).  

The Veteran has described his relationships with his 
immediate family as good.  February 2006 VA Mental Hygiene 
Psychiatry Initial Evaluation (reports his marriage is great 
and he gets along with his kids and parents); Transcript at 
11 (Veteran testified that he tries to go to kids' 
activities).  And he has been married to the same wife since 
1999.  But the record shows that his relationships with other 
family members are not very good.  May 2005 C&P Mental 
Disorders Examination (his mental disorder causes problems 
with his family); October 2007 C&P Mental Disorders 
Examination (was close to the brother who died, but is now 
estranged from his sisters); September 2005 Statement by the 
Veteran's Wife (he has blown up at his mom and dad so much 
that they do not speak to him anymore); April 2006 Statement 
by the Veteran's Mother-in-law (he [does not] like to go to 
family functions too much because he gets upset and thinks 
people are talking about him all the time); Transcript at 22 
(the Veteran and his wife testified that while he was once 
close to the brother who is now in Iraq, they are no longer 
close); Transcript at 18 (Veteran has trouble controlling 
anger with family and with everybody).  So, while the Veteran 
still has some good family relationships, the record 
establishes that his family relationships, generally, are 
impaired. 

Despite the fact that the Veteran has worked during this 
rating period for the same employer, there is considerable 
evidence of work impairment in the record.  He reported that 
he is always in trouble with his supervisor.  September 2004 
Statement by the Veteran.  Sometimes, at work, he "spaces 
out, has no energy, and cannot concentrate for long 
periods." August 2005 Sass Psychological Evaluation.  He has 
been absent from work five days in the past year, has been 
late nine times, and for a period of time was going home 
early from work; he has been given verbal warnings from his 
employer for those matters.  July 2006 Substantive Appeal; 
Transcript at 12 (Veteran explained he's gotten verbal 
warnings for attendance because he won't go to work; his wife 
testified that he was often reporting to work but then 
getting upset and leaving early); April 2006 Statement by the 
Veteran's Mother-in-law (he is late for work, which he has 
been in trouble for, and has been told if he continues to be 
late, he will have a chance at being fired from his job).   

The record also shows that the Veteran has mood impairment.  
His psychological testing shows he experiences extreme 
depression and anxiety.  August 2005 Sass Psychological 
Evaluation; see also October 2007 C&P Mental Disorders 
Examination (he reports feeling depressed daily, states that 
it is a constant).  His wife testified that his mood swings 
are very common and she doesn't know from one minute to the 
next what to expect from him.  He shuts down or explodes into 
a rage.  September 2005 Statement by the Veteran's Wife.  The 
Veteran has also reported that he experiences anger, sadness, 
fear, and paranoia.  August 2005 Sass Psychological 
Evaluation; see also May 2005 C&P Mental Disorders 
Examination (he reported feeling sad, depressed, lonely, 
helpless and paranoid).  

Since the Veteran experiences impairment in four of the six 
areas and the record demonstrates that he has occupational 
impairment and social impairment, a 70 percent rating is 
warranted here.  

The Global Assessment Functioning (GAF) scores provide 
further support that the Veteran's disability warrants an 
evaluation higher than 30 percent.  The GAF score serves as a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), p. 32).   The record shows that five GAF scores were 
assigned during the relevant rating period.  Those scores 
ranged from 45 to 54, with a median score of 50.  A GAF score 
of 51 - 60 is defined as "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  Ibid.  A GAF score of 41 - 50 is defined as 
"Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  Ibid. The 
serious symptoms manifested by the Veteran's depressive 
disorder are better evaluated at a 70 percent rating.  

The Veteran does not qualify for extra-schedular 
consideration for his service-connected depressive disorder 
disability.  In exceptional cases where schedular evaluations 
are found to be inadequate, consideration of an extra-
schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  But 
if the level of severity and symptomatology of the Veteran's 
service-connected disability is compared to the established 
criteria found in the rating schedule and the schedular 
rating is adequate, no extra-schedular rating is warranted.  
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Here, most of 
the symptoms manifested by the Veteran's depressive disorder 
are the very symptoms contained in the schedular criteria.  
To be sure, the Veteran complained of some symptoms not 
described there, such as difficulty sleeping, crying in his 
sleep, nightmares, and poor appetite.  But those are symptoms 
that are used in identifying which acquired psychiatric 
disorder should be diagnosed and are not unusual symptoms not 
contemplated by the schedular criteria.  See DSM-IV,  311 
(depressive disorder, not otherwise specified), which refers 
to 300.4 (dysthymic disorder, which can manifest in insomnia 
and poor appetite).  Since the schedular criteria are 
adequate in evaluating the Veteran's disability, no referral 
for extra-schedular consideration is warranted here. 

Nor does the doctrine of reasonable doubt change the outcome 
here.  When there is an approximate balance of positive and 
negative evidence about a claim, reasonable doubt should be 
resolved in the claimant's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  But when, as here, the evidence against 
increasing the disability rating higher than 70 percent is 
much greater than that in favor, that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990) 
(benefit of the doubt rule inapplicable when the 
preponderance of the evidence is against the claim).  

Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159.  The 
Veteran's claim arises from his disagreement with the 
assigned disability rating following the grant of service 
connection.  Once service connection is granted, the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

VA assisted the Veteran by obtaining his service treatment 
records and VA medical treatment records, conducting C&P 
examinations, and by providing him with the opportunity to 
present his, and his wife's, sworn testimony at a personal 
hearing.  There are  no outstanding requests for assistance.  

At the personal hearing, the Veteran testified that since the 
May 2005 C&P examination, his condition had gotten worse.  
Where a Veteran claims a disability is worse than when 
originally rated, and the evidence is too old to adequately 
evaluate the current state of the condition, VA must provide 
a new examination.  Snuffer v. Gober, 10 Vet. App. 400 
(1997); Olson v. Principi, 3 Vet. App. 480, 482 (1992).  

The Board finds that a new examination is not necessary here.  
Although the Veteran compared his current condition to the 
May 2005 C&P examination, the Veteran had had a more recent 
C&P examination in October 2007.  After reviewing the 
testimony of the Veteran and his wife, the Board finds that 
the testimony at the personal hearing was consistent with the 
symptoms described at the October 2007 C&P examination, so 
that a new examination is not needed.  In addition, after 
reviewing the medical and lay evidence, the Board increased 
the Veteran's disability rating to 70 percent.  And, as 
described above, the evidence in the record makes clear that 
the Veteran's depressive disorder disability does not 
manifest in the symptoms of the only rating higher than 
that-that is, a 100 percent disability rating-because he is 
employed and he has some good family relationships.  Thus, 
the Veteran was not prejudiced by the Board's decision not to 
remand the case for a C&P mental disorders examination.  

VA fulfilled its duty to assist the Veteran in this appeal.  




ORDER

An initial disability rating of 70 percent, and no higher, is 
granted for depressive disorder, subject to the criteria 
governing payment of monetary benefits.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


